Citation Nr: 0022781	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-01 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for duodenitis with 
anorexia, also claimed as undiagnosed illness, manifested by 
loss of appetite.

4.  Entitlement to lumbosacral strain, also claimed as 
undiagnosed illness, manifested by joint and low back pain.

5.  Entitlement to allergic rhinitis, also claimed as 
undiagnosed illness, manifested by cough and congestion.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue and sleep disturbance.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from May 1986 until February 
1993.  His personnel records indicate that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1997 and 
December 1997, from the Oakland, California, regional office 
(RO) of the Department of Veterans Affairs (VA).

At a personal video conference hearing on appeal held on 
February 9, 2000, the veteran testified that he had a 
separation physical at the time of discharge from service.  It 
was noted that copies of the report of the separation physical 
and the medical history questionnaire were not contained in 
the claims file.  The veteran reported that he did not have 
copies of these service medical records.  In addition, the 
veteran related that he joined the Army Reserves in 1997 and 
copies of reserve medical records are not associated with the 
claims file.  The veteran testified that he believed these 
records would link his problems to service.  

Prior to determining the well groundedness of the appellant's 
claim, VA should ensure that adequate attempts are made to 
associate the veteran's complete service medical records with 
the claims file.  See 38 U.S.C.A. § 5103 (West 1991); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).

Accordingly, this claim is returned to the RO for the 
following development:

1.  The RO should make another attempt to 
secure the veteran's complete service 
medical records through official 
channels, particularly records of the 
medical history and medical examination 
at separation.  The RO's attempt should 
be documented in the claims file, along 
with any responses, negative or positive.

2.  The RO should also request medical 
records from the two units of the Army 
Reserves identified by the veteran as the 
63rd RSC, 2nd Medical Brigade, San Pablo, 
California and the 63rd RSC, 307th Medical 
Brigade, San Pablo, California.   The 
RO's attempt should be documented in the 
claims file, along with any responses, 
negative or positive.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



